Brady, J.
The issue presented in this case was whether the defendant had paid the plaintiffs’ checks specified and exhibited herein, the indorsements upon which were •forgeries, under circumstances which relieved it, notwithstanding the forgeries, from responsibility. The necessity for each check, and its amount, was declared by the plaintiffs’ clerk, who was connected with a bureau of their business known as the “Beal-Estate Department, ” organized for loans, on bond and mortgage, of the moneys of clients, and who was duly authorized thereto in the discharge of his duties as to the loans to be made on proper securities, subject, however, to the supervision and approval of one of the plaintiffs. Upon the trial it appeared that this employe had forged all the indorsements of the payees, and appropriated the moneys received; that some of the payees were fictitious; and that some of the moneys received were used to discharge obligations growing out of transactions in the department mentioned, but undoubtedly in furtherance of the felonious scheme conceived and carried out by the employe. The defendant insisted that it was not liable for any of the checks drawn to the order of fictitious persons, and claimed a deduction, at all events, for the amount of money used to pay obligations as suggested, from any sum for which it might be held liable. It also appeared that the plaintiffs’ bank-book was frequently balanced, and returned to them with the vouchers, and that these vouchers embraced those upon which the indorsements had been falsely made; and the defendant contended, and from different points of view, including the asserted duty of the plaintiffs to examine the indorsements upon the vouchers, that the legal effect of this was to discharge it from all liability. The propositions springing from these various features were carefully and fully examined by the learned referee conducting the trial, who has presented his views in an able opinion, which on principle and authority sustains the correctness of his conclusions of law' with regard to each, all of which were adverse to the defendant. The consideration given to them is so abundant and convincing that it would be work of supererogation to repeat them, however different in terms, and the ceremony will not therefore be indulged. The very earnest and comprehensive argument of the learned counsel for the appellant has not convinced us that the referee erred, while the learned counsel for the respondents has fortified the referee’s conclusions by additional citations and reasons. It is not at all necessary to consider with particularity any of the exceptions taken during the trial. It is sufficient to say of them generally that they do not demand or require any interference with the judgment appealed from. Indeed, the whole controversy depends upon propositions springing from facts which are not in dispute, and which were fully considered and disposed by the referee. The judgment should, for these reasons, tie affirmed, with costs.
Van Brunt, P. J., concurs.